PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Trackonomy Systems, Inc.
Application No. 17/102,338
Filed: 23 Nov 2020
For: Package Sealing Tape Types With Varied Transducer Sampling Densities
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on: (1) the petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application (37 CFR 1.78(c)) filed August 17, 2022; (2) the request for withdrawal of the petition under 37 CFR 1.78(c) filed August 31, 2022; and (3) the refund request filed August 31, 2022.  

The request for withdrawal of petition is GRANTED to the extent indicated.

The petition under 37 CFR 1.78(c) is DISMISSED without consideration of the merits.

The refund request is DISMISSED.

On August 17, 2022, applicant filed a petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application (37 CFR 1.78(c)), accompanied by a corrected application data sheet and a $1050 petition fee. On August 31, 2022, applicant filed a petition requesting withdrawal of the petition under 37 CFR 1.78(c) as being filed by mistake and a refund of the $1050 petition fee. 

The Office has not issued a decision on the petition under 37 CFR 1.78(c) filed on August 17, 2022. Therefore, the Office will grant applicant’s request to the extent that the Office will withdraw the petition under 37 CFR 1.78(c) filed August 17, 2022, without consideration of the merits. However, the Office will not refund the $1050 petition fee as set forth in 37 CFR 1.17(m) and paid on August 17, 2022. 

Applicant was required to pay the petition fee set forth in § 1.17(m) upon filing of the petition under 37 CFR 1.78(c). 35 U.S.C. 41(a)(7) provides that the Office shall charge a fee on filing each petition for the delayed submission of a priority or benefit claim and that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The "exceptional circumstances" provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. The phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.78. Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.78 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.78 lacking the requisite petition fee. It is noted that the Director has not determined this to be an exceptional circumstance. Moreover, applicant’s request to withdraw the petition under 37 CFR 1.78(c) is “a change of purpose” occurring after the payment of the fee on August 17, 2022. A change of purpose after the payment of a fee will not entitle a party to a refund of such fee. A $1050 fee was due with the submission of the petition under 37 CFR 1.78 on August 17, 2022, and will not be refunded. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET